FILED
                            NOT FOR PUBLICATION                             MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BINIAM NEGASH GEBEREHIWOT,                       No. 14-70450

              Petitioner,                        Agency No. A087-993-427

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2016**

Before:       GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Biniam Negash Geberehiwot, a native of Ethiopia and a citizen of Eritrea,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
abuse of discretion the denial of a motion to reopen. Oyeniran v. Holder, 672 F.3d

800, 806 (9th Cir. 2012). We grant and remand the petition for review.

      Under the particular circumstances of this case, the agency abused its

discretion in denying Geberehiwot’s motion to reopen. Although the corroborative

evidence Geberehiwot submitted with his motion predated his former hearing, the

record indicates that the IJ did not give Geberehiwot notice and an opportunity to

provide such evidence to corroborate his credible testimony. See Ren v. Holder,

648 F.3d 1079, 1090 (9th Cir. 2011) (“[A]n IJ must provide an applicant with

notice and an opportunity to either produce the evidence or explain why it is

unavailable before ruling that the applicant has failed in his obligation to provide

corroborative evidence and therefore failed to meet his burden of proof.”).

      Thus, we grant the petition for review and remand for further proceedings

consistent with this disposition.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    14-70450